Citation Nr: 1214084	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as a bilateral thigh disability.  

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to April 1965.  Additionally, it appears that the Veteran had service in the Army National Guard from approximately July 1975 to September 1985 and in the Air National Guard from September 1985 to 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In May 2008, the Board remanded the matters on appeal to provide proper notice, obtain additional National Guard records, verify the dates of the Veteran's ACDUTRA and INACDUTRA, and for issuance of a statement of the case (SOC) with regard to the issues of entitlement to service connection for bilateral knee and thigh disabilities.  In October 2010, the Board remanded for a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the October 2010 remand, a VA examination was obtained in November 2010 that addressed both issues.  The Veteran reported that in 1992, he began seeing a civilian doctor in St. Charles because of bilateral leg symptoms.  He also reported that he was evaluated for Social Security Administration (SSA) disability in either 1992 or 1993 and that he has been on SSA disability ever since.

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

The Board also notes that the Veteran indicated he received private treatment from a physician pertaining to his bilateral leg disability in 1992.  Because these records are pertinent to his claim, efforts should be undertaken to obtain them on remand.

Further, all VA records dated from May 2010 to the present should be obtained.

With regard to the Veteran's claim for a bilateral knee disability, the November 2010 VA examiner diagnosed osteoarthritis of the knees.  The examiner opined that the Veteran does have bilateral knee osteoarthritis, but that the knee osteoarthritis is not the cause of his primary condition.  The examiner identified that the primary lower extremity condition was polyneuropathy and lumbar spinal stenosis.  The examiner added that the knee osteoarthritis was not caused by the Veteran's military service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the examiner did not provide a complete rationale for his conclusion that the Veteran's knee osteoarthritis is not caused by military service.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because the rationale for the examiner's opinion is not apparent from the current evidence of record, a remand is necessary for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to submit a release for the private treatment that he identified receiving for his bilateral legs in approximately 1992 in St Charles.

2.  Obtain VA records dated from May 2010 to the present.

3.  Obtain the Veteran's SSA disability records with an approximate disability onset date of 1992, to include a copy of the decision awarding benefits.

4.  After the aforementioned development has been undertaken and if possible, return the November 2010 VA examination report to the examiner for an addendum.  The examiner should be asked to provide a rationale or explanation that supports his conclusion that the Veteran's knee osteoarthritis is not caused by military service.  Additionally, the examiner should review all of the additional development and comment as to whether there is any change to his opinion regarding the etiology of the Veteran's bilateral leg disability, diagnosed as peripheral neuropathy.  

If it is not possible to return the examination report to the November 2010 VA examiner or to obtain an addendum, schedule the Veteran for VA examinations to evaluate his claims for bilateral knee and thigh/leg disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, National Guard records, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current knee or thigh/leg problems (to include peripheral neuropathy as diagnosed by the November 2010 VA examiner) are the result of a disease or injury (specifically prolonged running and calisthenics) incurred in or aggravated during the Veteran's Army National Guard service from July 1975 to 1995, as opposed to its being due to some other factor or factors. 

In particular, the examiner should address whether it is at least as likely as not that the Veteran became disabled from a disease or injury of his knees or thighs/legs incurred in or aggravated beyond its natural progression as the result of two weeks of ACDUTRA on an annual basis between July 1975 to 1995. 

The examiner should also address whether it is at least as likely as not that the Veteran became disabled from an injury of his knees or thighs/legs incurred in or aggravated beyond its natural progression as the result of one weekend a month of INACDUTRA between July 1975 and 1995.

When rendering any conclusions, the examiner should consider the rigors of ACDUTRA/INACDUTRA to include prolonged running and calisthenics.  The examiner should also observe that the Veteran worked in carpentry and construction occupations during those periods.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


